Title: From John Adams to Alpheus Cary, 9 October 1817
From: Adams, John
To: Cary, Alpheus



Sir,
Quincy Oct 9th 1817.

Will you be so good as to procure for me a piece of white marble four and twenty inches in length and twenty inches in breadth to be inserted in a slab of Quincy granite with the following inscription on it and send it to me and your bill shall be honoured by your friend and humble / servantJohn Adams.

Inscription
Dedicated to the memory of Joseph Adams senior who died December 6. 1694: and of Abigail his wife, whose first name was Baxter, who died August 27. 1694: by a great Grandson in 1817.